PER CURIAM.
This cause is before us on appeal from a final judgment entered following a directed verdict on causation in a personal injury action. We must reverse and remand for a new trial because evidence on causation was conflicting and should have been presented to the jury for determination. Kowkabany v. Home Depot, Inc., 606 So.2d 716, 719-20 (Fla. 1st DCA 1992) (directed verdict can be upheld only if there is no evidence or inference from the evidence which will support the non-moving party’s position).
REVERSED AND REMANDED FOR NEW TRIAL.
BOOTH, MINER and WEBSTER, JJ., concur.